People v Williams (2016 NY Slip Op 03445)





People v Williams


2016 NY Slip Op 03445


Decided on May 3, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 3, 2016

Mazzarelli, J.P., Friedman, Andrias, Moskowitz, Kahn, JJ.


1046 4283/12

[*1]The People of the State of New York, Respondent,
vRobert Williams, Defendant-Appellant.


Steven Banks, The Legal Aid Society, New York (Joanne Legano Ross of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Alan Gadlin of counsel), for respondent.

Judgment, Supreme Court, New York County (Cassandra M. Mullen, J.), rendered May 21, 2013, as amended July 10, 2013, convicting defendant, upon his plea of guilty, of attempted sexual abuse in the first degree and criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to concurrent terms of two years and two to four years, unanimously affirmed.
The sentencing court properly found that it had no discretion to defer defendant's mandatory surcharge (see People v Jones 26 NY3d 730 [2016]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 3, 2016
CLERK